DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Status of the Claims
Amendment filed 14 March 2022 is acknowledged.  Claims 2, 3, 5-13, and 21-28 have been cancelled.  Claim 1 has been amended.  Claims 29-47 have been added.  Claims 1 and 29-47 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 29, 34, and 35, “and only one of the at least one tip point contacts the connecting  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 29, 34, and 35, “and only one of the at least one tip point contacts the connecting element,” “wherein in a cross-sectional view, a thickness of the second portion of the connecting element is substantially equal to a thickness of the encapsulant,” and, “wherein in a cross-sectional view, a vertical distance between an elevation of the bottom surface of the encapsulant and an elevation of a bottommost end of the connecting element is substantially equal to a vertical distance between the elevation of the bottom surface of the encapsulant and an elevation of a bottom surface of the insulation layer,” respectively must find support in the specification.

Claim Objections
Claims 1, 42, and 47 are objected to because of the following informalities:
Claim 1 recites the limitation, “a volume capacity of the accommodating space is sum.”  This appears to contain a typographical error and may be corrected as, “a volume capacity of the accommodating space is a sum.”
Claim 42 recites the limitation, “a connecting element disposed in the cavity, and in connect with the pad.”  This appears to contain a typographical error and may be corrected as, “a connecting element disposed in the cavity[[,]] and in connect with the pad.”
Claim 47 recites the limitation, “the connecting element 30 has a periphery surface exposed in the gap.”  This appears to contain a typographical error and may be corrected as, “the connecting element [[30]] has a periphery surface exposed in the gap.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 30, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites the limitation, “and only one of the at least one tip point contacts the connecting element.”  The limitation is not supported by the disclosure as originally 
Claim 34 recites the limitation, “wherein in a cross-sectional view, a thickness of the second portion of the connecting element is substantially equal to a thickness of the encapsulant.”  This limitation is not supported by the disclosure as originally filed.  As best understood by Examiner, the thickness of the second portion of the connecting element (30) protruding beyond a bottom surface of the encapsulant (28) is thinner than the encapsulant.
Claim 35 recites the limitation, “wherein in a cross-sectional view, a vertical distance between an elevation of the bottom surface of the encapsulant and an elevation of a bottommost end of the connecting element is substantially equal to a vertical distance between the elevation of the bottom surface of the encapsulant and an elevation of a bottom surface of the insulation layer.”  This limitation is not supported by the disclosure as originally filed.  As best understood by Examiner, a vertical distance between an elevation of the bottom surface of the encapsulant (28) and an elevation of a bottommost end of the connecting element (30) is less than a vertical distance between the elevation of the bottom surface of the encapsulant and an elevation of a bottom surface of the insulation layer (18).
Claim 30 is rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 30, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation, “and only one of the at least one tip point contacts the connecting element.”  The limitation is unclear in light of the disclosure.  As best understood by Examiner, the disclosed top corners (288; FIG. 2) represent the claimed tip point.  However, both tip points contact the connecting element (30; FIG. 2).  For the purposes of applying art, the claim will be interpreted as wherein both of the at least one tip point contacts the connecting element.
Claim 34 recites the limitation, “wherein in a cross-sectional view, a thickness of the second portion of the connecting element is substantially equal to a thickness of the encapsulant.”  This limitation is unclear in light of the disclosure.  As best understood by Examiner, the thickness of the second portion of the connecting element (30) protruding beyond a bottom surface of the encapsulant (28) is thinner than the encapsulant.  For the purposes of applying art, the claim will be interpreted as a thickness of the first portion of the connecting element is substantially equal to a thickness of the encapsulant.
Claim 35 recites the limitation, “wherein in a cross-sectional view, a vertical distance between an elevation of the bottom surface of the encapsulant and an 
Claim 30 is rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 42, 43, 45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US Patent Application Publication 2016/0260659, hereinafter Hsieh ‘659).
With respect to claim 42, Hsieh ‘659 teaches (FIG. 1) a semiconductor package structure as claimed, comprising:
 a substrate (308) having a first surface (top surface) ([0018]);
a pad (334) disposed on the first surface (top surface) of the substrate (308) ([0023]);

an encapsulant (350) covering the insulation layer (324), and defining a cavity having a sidewall, wherein an accommodating space is defined by the sidewall of the cavity of the encapsulant, the pad (334) and the insulation layer (324) ([0026]); and
a connecting element (342) disposed in the cavity, and in connect with the pad (334) ([0027]),
wherein in a cross-sectional view, a maximum width of a vertical projection of the connecting element (342) on the pad (334) is less than a maximum width of the pad ([0027]).

With respect to claim 43, Hsieh ‘659 teaches further comprising an electronic component (302) having an active surface facing and electrically connected to the first surface (top surface) of the substrate (308), wherein a gap is defined between a periphery surface of the connecting element (342) and the sidewall of the cavity, and an elevation of a top end portion of the gap is higher than an elevation of the active surface of the electronic device ([0018]).
With respect to claim 45, Hsieh ‘659 teaches wherein a gap is defined between the connecting element (342) and the sidewall of the cavity, the connecting element has a top point (defined as the bottom surface of connecting element 342), wherein a distance between the top point and a bottom surface of the insulation layer (324) is less than a thickness of the insulation layer ([0018]).
With respect to claim 47, Hsieh ‘659 teaches further comprising an electronic component (302) having an active surface facing and electrically connected to the first surface (top surface) of the substrate (308), wherein a gap is defined between the connecting element (342) and the sidewall of the cavity, the connecting element 30 has a periphery surface exposed in the gap, wherein in a cross-sectional view, the exposed periphery surface of the connecting element has a top point, wherein an elevation of the top point is higher than an elevation of the active surface of the electronic device ([0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 29, 30, 33-35, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication 2017/0243813, hereinafter Wu ‘843) in view of Cergel et al. (US Patent 5,446,247, hereinafter Cergel ‘247), both of record.
With respect to claim 1, Wu ‘843 teaches (FIGs. 1-3 and 5) a semiconductor package structure substantially as claimed, comprising:
a substrate (10) having a first surface (bottom surface) ([0022]);

an insulation layer (18) covering the first surface (bottom surface) of the substrate (10) and having a through hole exposing a portion of the pad (12) ([0022]);
an encapsulant (28) covering the insulation layer (18) and defining a cavity (34) having a sidewall ([0025, 0027, 0031]); and
a connecting element (30) disposed in the cavity (34) and in contact with the pad (12) ([0022]);
wherein an accommodating space is defined by the sidewall of the cavity (34) of the encapsulant (28), the pad (12) and the insulation layer (18), a volume capacity of the accommodating space is sum of a volume capacity of the cavity (34) of the encapsulant (28) and a volume capacity of the through hole of the insulation layer (18) ([0022, 0025, 0027, 0031]).
Thus, Wu ‘843 is shown to teach all the features of the claim with the exception of wherein a volume of the connecting element is substantially equal to the volume capacity of the accommodating space.
However, Cergel ‘247 teaches (FIG. 3) a volume of a connecting element (302) is substantially equal to a volume capacity of its accommodating space so that said connecting element may fill a volume of a walled area (122) when compressed (col. 3, ln. 26-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a volume of the connecting element of Wu ‘843 substantially equal to the volume capacity of the accommodating 
Further, the specification contains no disclosure of either the critical nature of the claimed relative volumes of the connecting element and the accommodating space or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 29, as best understood by Examiner (see the 35 U.S.C. 112(b) rejection above for how the claim is to be interpreted), Wu ‘843 teaches wherein in a cross-sectional view, the encapsulant (28) includes at least one tip point (upper corner contacting connecting element 31) at a side of the connecting element (31), and only one of the at least one tip point contacts the connecting element ([0025, 0027, 0031]).
With respect to claim 30, Wu ‘843 teaches wherein the only one of the at least one tip point (upper corner contacting connecting element 31) contacts the insulation layer (18) ([0025, 0027, 0031]).
With respect to claim 33, Wu ‘843 teaches wherein a periphery surface of the connecting element (30) extending from the insulation layer (18) to a bottommost end of the connecting element has a center of curvature (defined herein as the widest portion of connecting element 30), an elevation of a bottom surface of the encapsulant (28) is 
With respect to claim 34, as best understood by Examiner (see the 35 U.S.C. 112(b) rejection above for how the claim is to be interpreted), Wu ‘843 teaches wherein the connecting element (30) includes a first portion and a second portion, the first portion of the connecting element is within the encapsulant (28), and the second portion of the connecting element protrudes beyond a bottom surface of the encapsulant, wherein in a cross-sectional view, a thickness of the second portion of the connecting element is substantially equal to a thickness of the encapsulant ([0022, 0025, 0027, 0031]).
With respect to claim 35, as best understood by Examiner (see the 35 U.S.C. 112(b) rejection above for how the claim is to be interpreted), Wu ‘842 teaches wherein the connecting element (30) includes a first portion and a second portion, the first portion of the connecting element is within the encapsulant (28), and the second portion of the connecting element protrudes beyond a bottom surface of the encapsulant, wherein in a cross-sectional view, a vertical distance between an elevation of the bottom surface of the encapsulant and an elevation of a bottommost end of the connecting element is substantially equal to a vertical distance between the elevation of the bottom surface of the encapsulant and an elevation of a bottom surface of the insulation layer (18) ([0025, 0027, 0031]).
With respect to claim 41, Wu ‘843 teaches wherein the encapsulant (28) has a top surface contacting the insulation layer (18) and a bottom surface opposite to the top surface, the sidewall of the cavity (34) extends from the top surface of the .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘843 and Cergel ‘247 as applied to claim 1 above, and further in view of Scanlan et al. (US Patent Application Publication 2018/0108606, hereinafter Scanlan ‘606).
With respect to claim 31, Wu ‘843 and Cergel ‘247 teach the device as described in claim 1 above with the exception of the additional limitation further comprising a passive component disposed adjacent to a second surface of the substrate opposite to the first surface of the substrate.
However, Scanlan ‘606 teaches (FIG. 2H) a passive component (96) disposed adjacent to a second surface (top surface) of a substrate (70) opposite to a first surface (bottom surface) of the substrate so that components such as resistors and capacitors may be in communication with a semiconductor die (14) ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package structure of Scanlan ‘843 and Cergel ‘247 further comprising a passive component disposed adjacent to a second surface of the substrate opposite to the first surface of the substrate as taught by Scanlan ‘606 so that components such as resistors and capacitors may be in communication with a semiconductor die.

Claims 32, 36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘843 and Cergel ‘247 as applied to claim 1 above, and further in view of de Bonis et al. (US Patent Application Publication 2015/0255415, hereinafter de Bonis ‘415) of record.
With respect to claim 32, Wu ‘842 and Cergel ‘247 teach the device as described in claim 1 above with the exception of the additional limitation wherein the whole connecting element from a lower surface of the pad to a bottommost end of the connecting element is substantially hemispherical.
However, de Bonis ‘415 teaches (FIG. 5) a package (501) comprising a connecting element (521) having a substantially hemispherical shape from a lower surface of a pad to a bottommost end of the connecting element ([0026-0027]) that increases the yield of through mold interconnects ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the whole connecting element from a lower surface of the pad to a bottommost end of the connecting element of Wu ‘842 and Cergel ‘247 substantially hemispherical as taught by de Bonis ‘415 to increase the yield of through mold interconnects.

With respect to claim 36, Wu ‘842 and Cergel ‘247 teach the device as described in claim 1 above, with primary reference Wu ‘842 teaching the additional limitation wherein the sidewall of the cavity (34) extends from a bottom comer of the encapsulant (28) to a top corner of the encapsulant, the top corner of the encapsulant contacts the insulation layer (18) ([0025, 0027, 0031]).

However, de Bonis ‘415 teaches (FIG. 5) a package (501) comprising a connecting element (521) having a shape that is a portion of a substantially spherical shape from the top corner of an encapsulant (506) to a bottommost end of the connecting element ([0026-0027]) that increases the yield of through mold interconnects ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the connecting element from the top corner of the encapsulant to a bottommost end of the connecting element of Wu ‘842 and Cergel ‘247 having a shape that is a portion of a substantially spherical shape as taught by de Bonis ‘415 to increase the yield of through mold interconnects.

With respect to claim 39, Wu ‘842 and Cergel ‘247 teach the device as described in claim 1 above, with primary reference Wu ‘842 teaching the additional limitation wherein the encapsulant (28) has a top surface contacting the insulation layer (18) and a bottom surface opposite to the top surface, the sidewall of the cavity (34) extends from the top surface of the encapsulant to the bottom surface of the encapsulant ([0025, 0027, 0031]).
Thus, Wu ‘842 is shown to teach all the features of the claim with the exception of wherein the entire sidewall of the cavity has a consistent curvature.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the entire sidewall of the cavity of Wu ‘842 and Cergel ‘247 having a consistent curvature as taught by de Bonis ‘414 to increase the yield of through mold interconnects.

With respect to claim 40, Wu ‘843 teaches wherein there is free of turning point at an apex or peak on the sidewall of the cavity (34) (no turning point at an apex or peak on the sidewall of the cavity is defined) ([0022]).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘843 and Cergel ‘247 as applied to claim 1 above, and further in view of Hwang et al. (US Patent Application Publication 2020/0105689, hereinafter Hwang ‘689) of record.
With respect to claims 37 and 38, Wu ‘843 and Cergel ‘247 teach the device as described in claim 1 above, with primary reference Wu ‘843 teaching the additional limitation wherein the encapsulant (28) has a top surface contacting the insulation layer (18) and a bottom surface opposite to the top surface, the sidewall of the cavity extends from the top surface of the encapsulant to the bottom surface of the encapsulant ([0025, 0027, 0031]).

However, Hwang ‘689 teaches (FIGs. 11A and 11B) an encapsulant (320) comprising a plurality of filler particles (FP), including some intact first filler particles, adjacent to a sidewall of a cavity (TH), and some truncated, exposed second filler particles with substantially flat, coplanar surfaces adjacent to the outer surface of said encapsulant.  The cavity (TH) is formed by removing a portion of the encapsulant (320).  Subsequently, a surface treatment process or a surface planarization process (e.g., plasma etching, chemical mechanical polishing, or the like) is performed to the inner sidewalls of the encapsulant (320) to flatten the inner sidewall surface of the encapsulant (320) inside the cavities (TH).  Thus, smoother inner sidewall surface of the encapsulant (320) may be provided since the discontinuity in the inner sidewall surface caused by the filler particles (FP) has been suppressed.  In other words, the inner sidewalls of the encapsulant (320) corresponding to the cavities (TH) may be substantially smooth, smoother than the outer surface of the encapsulant upon which the aforementioned surface treatment is not performed, thereby improving the reliability of the subsequently formed conductive connectors ([0053]).
.

Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘659 as applied to claim 42 above, and further in view of Yim et al. (US Patent Application Publication 2013/0270685, hereinafter Yim ‘685).
With respect to claim 44, Hsieh ‘659 teaches the device as described in claim 42 above, including the additional limitation further comprising an electronic component (302) having an active surface facing and electrically connected to the first surface (top surface) of the substrate (308), wherein a gap is defined between a periphery surface of the connecting element (342) and the sidewall of the cavity ([0018]).
Thus, Hsieh ‘659 is shown to teach all the features of the claim with the exception of an elevation of a top end portion of the gap is between an elevation of the active surface of the electronic device and an elevation of a bottom surface of the insulation layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an elevation of a top end portion of the gap of Hsieh ‘659 between an elevation of the active surface of the electronic device and an elevation of a bottom surface of the insulation layer as taught by Yim ‘685 to reduce warping.

With respect to claim 46, Hsieh ‘659 teaches the device as described in claim 42 above, including the additional limitation wherein a gap is defined between the connecting element (342) and the sidewall of the cavity, the connecting element has a periphery surface exposed in the gap, wherein in a cross-sectional view, the exposed periphery surface of the connecting element has a top point ([0018]).
Thus, Hsieh ‘659 is shown to teach all the features of the claim with the exception of wherein a distance between the top point and a bottom surface of the insulation layer is less than a thickness of the pad.
However, Yim ‘685 teaches (FIG. 1B) a distance between a top point (bottommost point of connecting element 33) and a bottom surface of an insulation layer (“insulating layer” covering pad 3)  is less than a thickness of a pad (3) ([0045, 0047]) to reduce warping ([0004-0005]).


Response to Arguments
Applicant’s cancellation of claim 3 is sufficient to overcome the objections to the drawings and the specification made in the final rejection filed 14 December 2021.  The objections to the drawings and the specification have been withdrawn.
Applicant’s cancellation of claim 8 is sufficient to overcome the objection to claim 8 made in the final rejection filed 14 December 2021.  The objection to claim 8 has been withdrawn.
Applicant’s cancellation of claim 3 is sufficient to overcome the 35 U.S.C. 112(a) rejection of claims 3, 5, and 6 made in the final rejection filed 14 December 2021.  The 35 U.S.C. 112(a) rejection of claims 3, 5, and 6 has been withdrawn.
Applicant’s cancellation of claims 3, 22, and 28 is sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 3, 5, 6, 22, 24, and 28 made in the final rejection filed 14 December 2021.  The 35 U.S.C. 112(b) rejections of claims 3, 5, 6, 22, 24, and 28 have been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826